No. 8 0 - 3 3 2
               IN THE SUPREME COURT OF T I STATE OF MONTANA
                                        EE
                                       1981




CARLEY D. NYQUIST,
               Plaintiff and    ellant anti
           -vs-
DONALD H. NYQUIST,
               Defendant and Respondent.




Appeal from:    District Court of the First Judicial District,
                In and for the County of Lewis & Clark,
                The Honorable Peter Meloy, Judge presiding.

Counsel of Record:
     For Appellant:
               Knight, Dahood, McLean         &    Everett, Anaconda,
               Montana

      For Respondent:
                  Ralph T. Randono; Great Falls,' Montana




                                 Submitted on Briefs:           May 1, 1981
                                                     Decided:   July 3 0 1 1981




Piled:   JUL 9 0
M r . J u s t i c e Frank B. Morrison, J r . , d e l i v e r e d t h e Opinion of
t h e Court.


         P l a i n t i f f C a r l e y N y q u i s t a p p e a l s from t h e f i n d i n g s of

f a c t , c o n c l u s i o n s of law and o r d e r e n t e r e d i n t h e F i r s t

J u d i c i a l D i s t r i c t C o u r t , Lewis and C l a r k County.              Plaintiff

p e t i t i o n e d t h e c o u r t t o h o l d d e f e n d a n t i n contempt of c o u r t

f o r f a i l i n g t o make maintenance payments.                       Defendant p e t i t i o n e d

t h e c o u r t t o modify t h e maintenance payments due t o p l a i n t i f f

under t h e p a r t i e s d e c r e e of d i v o r c e .        The o r d e r of t h e

D i s t r i c t Court terminated defendant' s r e s p o n s i b i l i t y f o r

maintenance of t h e p l a i n t i f f .

        P l a i n t i f f and d e f e n d a n t were m a r r i e d i n September 1949,

i n Spokane, Washington.                  I n September 1973, a d e c r e e of

d i v o r c e was e n t e r e d by t h e D i s t r i c t C o u r t of t h e F i r s t

J u d i c i a l D i s t r i c t , L e w i s and C l a r k County.         The d e c r e e

r e q u i r e d d e f e n d a n t t o pay c h i l d s u p p o r t of $100 p e r month

f o r t h e i r minor c h i l d , Dirk Nyquist.                 The d e c r e e f u r t h e r

o r d e r e d d e f e n d a n t t o pay maintenance t o t h e p l a i n t i f f i n t h e

amount of $500 p e r month from October 1, 1973 u n t i l October

1, 1974, and t h e n $400 p e r month t h e r e a f t e r .                  Additionally,

d e f e n d a n t w a s r e q u i r e d t o pay t h e premiums n e c e s s a r y t o

m a i n t a i n h e a l t h and h o s p i t a l i n s u r a n c e c o v e r a g e f o r t h e

plaintiff.

        When t h e d e c r e e was e n t e r e d , p l a i n t i f f was employed a s

a part-time clerk.                She s u b s e q u e n t l y a t t e n d e d and was gradu-

a t e d from a b e a u t y s c h o o l .       P r e s e n t l y , s h e i s employed a s a

f u l l - t i m e b e a u t i c i a n i n Anaconda, Montana.              Her a v e r a g e monthly

income from t h i s employment i s a p p r o x i m a t e l y $350 t o $400

p e r month.

        A t t h e t i m e of      t h e d e c r e e , d e f e n d a n t was employed as a n

o f f i c i a l c o u r t r e p o r t e r f o r t h e D i s t r i c t C o u r t of t h e E i g h t h
Judicial ~ i s t r i c t ,
                         Cascade County.                       Defendant i s c u r r e n t l y

employed i n t h e same c a p a c i t y and a l s o engages i n a d d i t i o n a l

private court reporting.

        I n 1979, d e f e n d a n t s u f f e r e d s e r i o u s m e d i c a l problems

n e c e s s i t a t i n g a m p u t a t i o n of one l e g .      Defendant was u n a b l e

t o work f o r a seven-month p e r i o d from J u n e t o December 1979.

The d e f e n d a n t r e t u r n e d t o work as a c o u r t r e p o r t e r p a r t - t i m e

i n J a n u a r y 1980.       He resumed f u l l - t i m e employment i n March

1980.

        D e f e n d a n t ' s s a l a r y a s a c o u r t r e p o r t e r i s $18,000 p e r

year.      H i s o u t s i d e income v a r i e s from y e a r t o y e a r .              Testimony

a t t h e h e a r i n g e s t a b l i s h e d t h a t d e f e n d a n t ' s n e t income f o r

1977 was $29,681.              For 1978, h i s n e t income w a s $20,694.                        In

1979, due t o h i s m e d i c a l problems, d e f e n d a n t ' s n e t income

dropped t o $15,500.               During t h e f i r s t f i v e months of 1980,

d e f e n d a n t ' s n e t income w a s $7,050.               The d e f e n d a n t a l s o

t e s t i f i e d t h a t h i s p r i v a t e work d e c l i n e d a s a r e s u l t of t h e

a m p u t a t i o n of h i s l e g .

        Due t o h i s m e d i c a l problems, t h e d e f e n d a n t f i l e d a

p e t i t i o n f o r m o d i f i c a t i o n of t h e d e c r e e of d i v o r c e on Sep-

tember 1 3 , 1979.            P l a i n t i f f subsequently f i l e d an a f f i d a v i t

i n s u p p o r t of a n o r d e r t o show c a u s e why t h e d e f e n d a n t

s h o u l d n o t be h e l d i n contempt f o r f a i l u r e t o comply w i t h

t h e d e c r e e of d i v o r c e .

        These p e t i t i o n s were h e a r d on J u n e 4 , 1980, and on J u l y

28, 1980.         On J u n e 4 , 1980, t h e d e f e n d a n t a p p e a r e d and

testified.          N e i t h e r p l a i n t i f f nor h e r c o u n s e l a p p e a r e d a t

t h i s h e a r i n g due t o l a c k of n o t i c e .          The p a r t i e s l a t e r

s t i p u l a t e d t h a t t h e r e c o r d c o u l d be reopened i n o r d e r t o
allow t h e p l a i n t i f f t o p r e s e n t her testimony.                  The p l a i n t i f f

a p p e a r e d and t e s t i f i e d on J u l y 28, 1980.
        Proposed f i n d i n g s of f a c t and c o n c l u s i o n s of law were

s u b m i t t e d by t h e p a r t i e s and on August 26, 1980, t h e ~ i s t r i c t

C o u r t e n t e r e d i t s f i n d i n g s of f a c t , c o n c l u s i o n s of law and

order.        The c o u r t found t h a t d e f e n d a n t w a s c u r r e n t i n h i s

c h i l d s u p p o r t and l i f e i n s u r a n c e payments and e n t e r e d f i n d i n g s

r e g a r d i n g t h e amount of maintenance d e f e n d a n t had p a i d t o

plaintiff.          The c o u r t f u r t h e r e n t e r e d f i n d i n g s w i t h r e g a r d

t o d e f e n d a n t ' s income and d e b t s and p l a i n t i f f ' s need f o r

maintenance.

        The c o u r t concluded t h a t t h e p a r t i e s economic c i r c u m s t a n c e s

had changed m a t e r i a l l y s i n c e t h e e n t r y of t h e d e c r e e of

d i v o r c e . The c o u r t t h e n e n t e r e d t h e f o l l o w i n g o r d e r :

        " I T I S HEREBY ORDERED t h a t t h e d e f e n d a n t i s no
        l o n g e r r e s p o n s i b l e f o r t h e maintenance of t h e
        p l a i n t i f f herein.

        "FURTHER I T I S ORDERED t h a t t h e d e f e n d a n t make
        t h e s u p p o r t payment of $100.00 a month a s and
        f o r s u p p o r t of t h e minor c h i l d , Dirk N y q u i s t , t o
        t h e d a t e t h e minor c h i l d r e a c h e s t h e a g e of 1 8 .

        "FURTHER IT I S ORDERED t h a t t h e d e f e n d a n t s h a l l
        c o n t i n u e t o make t h e premium payments on t h e
        p l a i n t i f f ' s l i f e insurance policy."

        The i s s u e s t o be d e c i d e d by t h i s C o u r t a r e :

        1.     Whether t h e D i s t r i c t C o u r t e r r e d i n f a i l i n g t o

o r d e r d e f e n d a n t t o pay d e l i n q u e n t maintenance payments?

        2.     Whether t h e D i s t r i c t C o u r t e r r e d i n t e r m i n a t i n g

d e f e n d a n t ' s r e s p o n s i b i l i t y t o make maintenance payments?

        The f i r s t i s s u e p r e s e n t e d on a p p e a l i s n o t p r o p e r l y

before t h i s Court.            I t h a s l o n g been h e l d by t h i s C o u r t t h a t

". . .       t h e r e must be a f i n a l judgment from which a n a p p e a l

may be t a k e n b e f o r e w e a r e v e s t e d w i t h j u r i s d i c t i o n t o make

a determination."              S t a t e v. C i t y of Helena ( 1 9 6 1 ) , 139 Mont.
343, 350, 363 P.2d 720, 723; Rule l ( a ) , M.R.App.Civ.P.

        I n t h e c a s e a t b a r , t h e i s s u e of maintenance a r r e a r a g e s

was p r e s e n t e d t o t h e D i s t r i c t C o u r t by t h e p l a i n t i f f .      In
 t h e f i n d i n g s of f a c t s e t f o r t h by t h e D i s t r i c t C o u r t , t h e

f o l l o w i n g f i n d i n g was made:

        "4.       T h a t t h e d e f e n d a n t was o r d e r e d t o pay t h e
        sum of $400.00 a month a s and f o r maintenance
        of t h e p l a i n t i f f commencing t h e 1st day of
        O c t o b e r , 1974. T h a t t h e d e f e n d a n t made a l l of
        s a i d payments a s r e q u i r e d and made a l l t h e payments
        t h r o u g h 1978 and i n f a c t o v e r p a i d t h e p l a i n t i f f
        a s follows:           T h a t f o r t h e y e a r 1979 t h e d e f e n d a n t
        p a i d t h e sum of $1,400.00 b e f o r e becoming ill. T h a t
        t h r o u g h t h e y e a r s , 1974 t h r o u g h 1978, t h e d e f e n d a n t
        had o v e r p a i d alimony i n t h e amount of $4,153.00."

        N c o n c l u s i o n of l a w i s e v e r drawn from t h i s s p e c i f i c
         o

finding.         The D i s t r i c t C o u r t ' s o n l y c o n c l u s i o n of law r e g a r d i n g

maintenance on t h e p a r t of t h e d e f e n d a n t i s e n t i r e l y p r o s p e c t i v e .

The c o n c l u s i o n r e a d s :

        "4.       T h a t t h e r e a r e m a t e r i a l changes i n t h e
        c i r c u m s t a n c e s of t h e d e f e n d a n t ' s a b i l i t y t o
        pay and -- d e f e n d a n t s h a l l no l o n g e r be
                        t h a t the
        r e q u i r e d - - h e maintenance - t-e p l a i n t i f f .
                          t o pay t -                           to h                      "
         (Emphasis a d d e d . )

        From t h i s c o n c l u s i o n , t h e D i s t r i c t C o u r t r e n d e r e d t h e

f o l l o w i n g o r d e r r e g a r d i n g maintenance:

        " I T I S HEREBY ORDERED t h a t t h e d e f e n d a n t i s no
        l o n g e r r e s p o n s i b l e f o r t h e maintenance of t h e
        p l a i n t i f f herein."          (Emphasis a d d e d . )

        It i s      apparent          from t h i s     o r d e r t h a t t h e maintenance

spoken t o i s f u t u r e maintenance, n o t p a s t maintenance.

        The D i s t r i c t C o u r t made no c o n c l u s i o n s w i t h r e s p e c t t o

a c c r u e d maintenance under t h e d e c r e e .             No f i n a l judgment h a s

been r e n d e r e d .     Such a d e t e r m i n a t i o n i s n e c e s s a r y b e f o r e

t h i s C o u r t i s empowered t o review.                As a result,          this issue

must be remanded f o r f u r t h e r p r o c e e d i n g s and f i n a l a d j u d i -

cation.

        The second i s s u e p r e s e n t e d on a p p e a l s t e m s from t h e

D i s t r i c t Court order t h a t        ". . .      t h e d e f e n d a n t i s no l o n g e r

r e s p o n s i b l e f o r t h e maintenance of t h e p l a i n t i f f         . . ."
T h i s o r d e r was based on t h e D i s t r i c t C o u r t ' s c o n c l u s i o n of

law t h a t    ". . . m a t e r i a l     changes i n t h e c i r c u m s t a n c e s of t h e
defendant's ability to pay [maintenance]   . . ."   existed.

     This order and conclusion resulted from the District
Court's following findings of fact:

     "5. That the defendant became seriously ill and
     was hospitalized on April 12, 1979 resulting in
     the amputation of his leg on June 6, 1979 and
     continued to be disabled and out of work until
     January of 1980 when he returned to work part-
     time and full-time work in March of 1980.
     "6. That there are material changes in circum-
     stances in that the defendant testified that his
     income had drastically diminished. That the
     net income of the defendant in 1977 was $29,681.38
     and in 1978 was $20,694.48 and the net income of
     1979 was $15,509.80. That the net income for the
     defendant for the first five months of 1980 was
     $7,053.06.
     "7. That in addition thereto the defendant testified
     and produced evidence that his take home salary is
     $880.00 per month and that the defendant's living
     expenses are approximately $2,000.00 per month.
     That in addition thereto the defendant is indebted
     to the Internal Revenue Service in the amount of
     approximately $6,000.00 and the Department of
     Revenue in the amount of approximately $800.00 for
     back taxes.
     "8. That at the time of the divorce the plaintiff
     was unemployed. That since that time she has
     completed beautician school and is employed as a
     full-time beautician in Anaconda, Montana.
     "9. That the court finds that there are material
     changes in circumstances since the entrance of its
     decree on the 6th day of September, 1973."
     Modification of maintenance payments, pertinent to this
case, is governed by section 40-4-208 (2)(b) (i), MCA, which
provides :
     "(b) Whenever the decree proposed for modification
     contains provisions relating to maintenance    .
                                                   ..
     modification . ..  may only be made:

     "(i) upon a showing of changed circumstances so
     substantial and continuing as to make the terms
     unconscionable . . ."
     In light of the findings of fact made by the District
Court, it is apparent that the District Court's decision
stemmed primarily from the defendant's decrease in income as
a result of his medical problems and the plaintiff's full-time
employment as a beautician.
     However, evidence adduced at the hearings only established
the defendant's income from 1977 through May 1980.    No
evidence was presented regarding the defendant's financial
position at the time of divorce decree in September 1973.
Thus, although a substantial change is apparent in the

defendant's financial position between 1977 and 1980, we are
not able to determine the original financial position of the
defendant in 1973.    Therefore, it is impossible to determine
whether the defendant's ability to pay has substantially
changed from the time of dissolution to the time of petition
for modification.
     This same evidentiary deficiency exists for the plaintiff.

She testified that at the time of the divorce decree, she
was working part-time as a clerk.   No evidence was adduced

regarding her income from such employment.   She testified

that following her graduation from beauty school she obtained
employment at a beauty salon in Anaconda, and her average
monthly salary was $350 to $400.    From this evidence, it is
impossible to determine whether her degree from the beautician
school has substantially changed her ability to earn income.
     From this evidence, the District Court found that

". . .   there are material changes in circumstances since the

entrance of its decree on the 6th day of September, 1973."
No evidence depicts the situation of the parties as of
September 6, 1973.
    With regard to modifications under section 48-4-208,
MCA, the commission comment states that:
     ". . . the person seeking modification must show
     that circumstances have changed since --
                                           the date
     of - original order so that the order is
     -  the
     unconscionable at the time the motion is made and
     will continue to be unconscionable unless modified."
     (Emphasis added.) Uniform Marriage and Divorce
     Act, S316.
N such showing of changed c i r c u m s t a n c e s from t h e d a t e of
 o

o r i g i n a l d e c r e e h a s been made.         A d d i t i o n a l l y , t h e changed

c i r c u m s t a n c e s must c o n t i n u e .   Evidence p r e s e n t e d a t t h e

h e a r i n g by t h e d e f e n d a n t e s t a b l i s h e d t h a t he had w e a t h e r e d

some s e r i o u s m e d i c a l problems and w a s c u r r e n t l y back t o h i s

o f f i c i a l c o u r t r e p o r t i n g job p l u s a d d i t i o n a l p r i v a t e work.

A s noted previously,               t h e d e f e n d a n t ' s c o u r t r e p o r t e r employment

e a r n e d him income of $18,000 p e r y e a r .                 H i s o u t s i d e work

c o u l d o n l y i n c r e a s e t h a t amount.       From t h e e v i d e n c e , i t i s

c l e a r t h a t t h e d e f e n d a n t ' s c i r c u m s t a n c e s a r e improving from

t h e low p o i n t e n c o u n t e r e d i n 1979.

        The s t a n d a r d of r e v i e w a p p l i e d by t h i s C o u r t i s whether

t h e r e i s s u b s t a n t i a l c r e d i b l e evidence t o support t h e D i s t r i c t

C o u r t , Rule 5 2 ( a ) , M.R.Civ.P.             I n l i g h t of t h e r e c o r d

p r e s e n t e d i n t h i s m a t t e r , such s u p p o r t i s l a c k i n g .   Therefore,

t h e o r d e r of t h e D i s t r i c t C o u r t must be r e v e r s e d and t h e

c a s e remanded f o r p r o c e e d i n g s c o n s i s t e n t w i t h t h i s o p i n i o n .



                                                                  Justice                  '
                                                                                           L